Citation Nr: 0840020	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-60 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than June 13, 2001, 
for the grant of service connection for post-traumatic 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active duty service from February 1966 to 
January 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the RO.  

The Board remanded this case to the RO in April 2005 for 
additional development of the record.  

When this case was before the Board again in June 2006, it 
was again remanded for further development.  This matter is 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not file a timely appeal from a February 
1996 Board decision, denying an increased rating for the 
service-connected psychiatric disability.  

2.  The veteran was notified of a February 1997 rating 
decision, denying an increased rating for the service-
connected psychiatric disability but did not file a timely 
appeal.  

3.  Following the prior final disallowances, the veteran 
first evidenced his intent to file a claim of service 
connection for a separately ratable headache disability on 
June 13, 2001.  


CONCLUSIONS OF LAW

1.  The unappealed February 1996 Board decision denying an 
increased rating for the service-connected psychiatric 
disability with associated headaches is final and not subject 
to revision on the same factual basis.  38 C.F.R. § 20.302, 
20.1103 (2008).   

2.  The February 1997 rating decision denying an increased 
rating for the service-connected psychiatric disability with 
associated headaches is final and not subject to revision on 
the same factual basis.  38 C.F.R. § 20.302, 20.1103 (2008).  

3.  An effective date of June 13, 2001, the date of claim, is 
the earliest date assignable for the grant of service 
connection and a separate, compensable rating for a headache 
disability, under the law.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In addition, in Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  


II.  Analysis.

In June 2006, this matter was remanded for further 
development.  In doing so, the Board noted that the veteran 
was seeking an effective date earlier than June 13, 2001, for 
the grant of service a  separate evaluation for his post-
traumatic headaches.  Specifically, he asserted that an 
August 14, 1990 rating decision involved clear and 
unmistakable error (CUE).  

The August 1990 rating decision granted service connection 
and assigned a 10 percent evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9400, for a generalized anxiety disorder in 
association with headaches.  

Following the unappealed August 1990 rating decision, the 
veteran filed a claim for an increased rating for the 
service-connected psychiatric disability in January 1992.  

In a February 1996 decision, the Board denied the veteran's 
claim for increase.  

In March 1996, the veteran submitted another claim for 
increase for his psychiatric disorder.  A February 1997 
rating decision denied an increased disability rating for the 
service-connected psychiatric disorder.  The veteran was 
notified of the decision and apprised of his appellate 
rights, but did not file a timely appeal.  

The next communication received from the veteran or any 
representative arrived on June 13, 2001.  At that time, the 
veteran submitted a statement to VA indicating that he was 
seeking service connection for a headache disorder.  

In June 2004, the RO granted service connection and assigned 
a separate rating for headaches, effective on June 13, 2001; 
the rating decision also recharacterized the description of 
the service-connected psychiatric disability to remove the 
reference to headaches.  

The Board notes that, while the veteran asserted that there 
was clear and unmistakable error in the August 14, 1990 
rating decision , it also appears that this question was 
addressed and subsumed by the February 1996 Board decision 
determining that a separate evaluation was not warranted for 
the headaches in rating the service-connected disability.  
See Donovan v Gober, 10 Vet. App. 404 (1997). 

The veteran could establish an earlier effective date in his 
case if he were to successfully challenge the February 1996 
Board decision on the grounds of CUE.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400, et seq.  The veteran may also 
establish an earlier effective date were he to successfully 
challenge the February 1997 rating decision on the grounds of 
CUE, or establish that the February 1997 rating decision 
never became final.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105.  

Turning to the question at hand, the Board first notes that 
the veteran did not timely appeal the February 1997 decision 
of the RO.  He was notified of the decision in that same the 
same month, but did not appeal from the decision.  Thus, the 
decision, therefore became final.  38 C.F.R. § 20.302, 
20.1103 (2008).  

Secondly, the Board notes that in order to sustain a claim 
for clear and unmistakable error, the veteran must plead CUE 
with sufficient particularity.  Only if this threshold 
requirement is met does the Board have any obligation to 
address the merits of the CUE claim.  See Phillips v. Brown, 
10 Vet. App. 25 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits); Luallen v. 
Brown, 8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In this case, after being notified of the need to address the 
question clear and unmistakable error regarding the February 
1996 Board decision or the February 1997 RO decision, the 
veteran failed to respond to this request.  As the veteran 
has not addressed the question of CUE with specificity, the 
Board has no obligation to address the merits of such claim.  

In addition, the Board notes that the veteran's contentions 
that a separate evaluation for headaches should have been 
awarded as early as 1990, amounts essentially to an assertion 
that the decisions improperly weighed and evaluated the 
evidence.  As noted, this can never rise to meet the 
stringent definition of clear and unmistakable error.  

With respect to an earlier effective date, the effective date 
for a grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service.  If the claim is not received within one year of 
separation from service, the effective date for a grant of 
service connection is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The Board also notes that any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  And "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

In this case, the evidence shows that the veteran filed a 
claim of entitlement to service connection for a separate 
disability of headaches on June 13, 2001.  After developing 
the claim, the RO granted service connection for headaches in 
June 2004, effective on June 13, 2001.  

Based on 38 U.S.C.A. § 5110(a), the RO assigned the earliest 
effective date for the grant of service connection that the 
law allows.  38 C.F.R. § 3.400.  There is no statement in the 
record prior to June 13, 2001 indicating a desire to claim 
service connection for headaches as a separate disability.  

For the foregoing reasons, the claim for an earlier effective 
date for the grant of service connection and the assignment 
of a separate rating for a headache disability  must be 
denied by operation of law.  



ORDER

The claim for an effective date earlier than June 13, 2001, 
for the grant of service connection for headaches is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


